Citation Nr: 0211191	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for arthritis 
of the low back with sacralization of L5-S1, degenerative 
disc disease (DDD), and intervertebral disc syndrome (IDS).  


REPRESENTATION

Appellant represented by:	Richard F. Curley, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to September 
1962.  

The current appeal arose from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.  

In August 1994 the veteran provide oral testimony before a 
Hearing Officer at the RO&IC, a transcript of which has been 
associated with the claims file.

In May 1991 the veteran and his wife provided oral testimony 
before a Hearing Officer at the RO&IC, a transcript of which 
has been associated with the claims file.

In July 1999 the Board of Veterans' Appeals (Board) remanded 
the claim for additional evidentiary development and 
adjudicative action.

In June 2002 the RO&IC most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Arthritis of the low back with sacralization of L5-S1, DDD, 
and IDS is productive of not more than severe disablement, 
with no evidence of pronounced impairment or additional 
functional loss due to pain or other pathology.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for arthritis of the low back with sacralization of 
L5-S1, DDD, and IDS have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5010-5293 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was seen in 1962 for complaints of pain in the 
back, shoulder, and left hip.  While X-rays of the thoracic 
spine were interpreted as normal, postservice private records 
and VA examination report from 1967 show that arthritis of 
the back was diagnosed.  

Service connection for arthritis with sacralization of L5-S1 
was established upon rating decision in November 1967 and a 
10 percent rating was assigned, effective from the day 
following separation from service.  

In July 1976, the veteran was hospitalized for back 
complaints and treated with analgesics and therapy.  At time 
of release, he was able to resume his normal pre-hospital 
activities.  

In August 1976 the RO&IC assigned a temporary total rating 
(TTR) based on the veteran's July 1976 hospitalization, 
effective from July 6, 1976, through the end of that month.  
The 10 percent rating was to resume on August 1, 1976.  


In the early 1990s the veteran was seen again for low back 
complaints.  A VA examination was conducted in June 1993.  
The lumbar spine showed moderate tenderness with marked 
tenderness in the left lumbar paraspinal area.  There was 
also moderate lumbar paraspinal muscle spasm bilaterally.  
ROM testing of the lumbar spine showed forward flexion to 30 
degrees, extension to 10 degrees, lateral flexion to 10 
degrees on the right and 15 degrees on the left.  Rotation 
was to 10 degrees in both directions.  X-rays showed 
degenerative osteoarthritis.  The diagnosis included 
traumatic arthritis of the lumbar spine.  

In a September 1993 rating decision, the RO&IC increased the 
10 percent disability rating to 40 percent, effective 
February 18, 1993, the date the veteran had filed for an 
increased rating.  The veteran submitted a notice of 
disagreement with this determination and this appeal ensued.  

In support of his claim, the veteran submitted additional VA 
treatment records.  These documents reflect that he was 
pertinently seen in the early 1990s for his back disability.  
These records also reflect that he was hospitalized at a VA 
facility from September 28, 1993, to October 21, 1993, for 
chronic lower back pain.  Upon admission, the veteran 
reported that his back symptoms had increased.  There was 
radiation into the left lower extremity.  He denied any 
sensory loss.  He was admitted to the rehabilitation bed 
unit.  He requested to be released when he felt that he was 
at the maximum level of improvement.  At time of discharge, 
he was advised to limit his activities.  

A TTR based on the above summarized hospital stay was granted 
by the RO in February 1994.  It was effective from September 
28, 1993, until the end of October 1993, to be followed by 
resumption of the previously assigned 40 percent disability 
rating.  

At a personal hearing in August 1994, the veteran testified 
that he was currently undergoing physical therapy at a VA 
facility.  He used a cane for ambulation and could walk up to 
300 feet.  He could stand or sit for about 10 minutes.  

He wore a back brace at all times and used a transcutaneous 
electrical nerve stimulating (TENS) unit except during 
therapy.  He had last worked at the post office in 1992.  He 
had previously worked as carpenter for many years but had 
stopped working due to back pain.  He said that he could not 
tie his shoes and occasionally needed help getting up out of 
a chair or from bed.  His wife stated that she helped him 
with dressing.  

When the veteran was examined by VA in September 1994, he was 
found to have localized tenderness over the left sacral area 
and bilateral lumbar paravertebral area with some muscle 
tightness.  There was no sciatic notch tenderness.  Range of 
motion (ROM) was to 30 degrees upon forward flexion and 
backward extension and lateral flexion were to 10 degrees.  
There was slight muscle weakness in both lower extremities.  
X-rays were interpreted as showing mild bony osteopenia, 
possible early degenerative osteoarthritis, and no evidence 
of DDD.  

Additional VA examination was conducted in March 1998.  The 
veteran reported continued limitation of activities due to 
his back problems.  ROM was noted to be 30 degrees of forward 
flexion and 8 degrees of backward extension.  There was 10 
degrees of lateral flexion on the right and 15 degrees of 
lateral flexion on the left.  There was slight muscle 
weakness in the right lower extremity.  There was decreased 
left ankle jerk upon deep tendon reflexes.  X-ray showed mild 
hypertrophic spurring at L3-L5 and mild degenerative 
osteoarthritis.  The final diagnoses included traumatic 
lumbar spondylosis and history of herniated disc of the left 
side, with radiculopathy on the left side and spurring, 
degenerative joint disease (DJD).  

At a May 1999 personal hearing, the veteran and his spouse 
testified in support of his claim.  He indicated that he the 
severity of his back symptoms had increased and that he had 
radiation of pain into the left lower extremity.  

In a July 1999 remand decision, the Board determined that 
additional evidentiary development was necessary, to include 
obtainment of medical records and contemporaneous orthopedic 
and neurological examinations.  

Subsequently added to the record were treatment records to 
include documents received from the Social Security 
Administration (SSA).  The record reflects that the SSA 
granted the veteran benefits in November 1994, in part due to 
his DDD of the lumbar spine.  

The submitted records include more private and VA records 
from the 1990s which show that the veteran was treated for 
numerous conditions over the years, to include his low back.  
When examined by VA in March 2000, there was tenderness over 
the paraspinal muscle at L4-5 and L5-S1.  Painless active ROM 
was to forward flexion of 30 degrees, with backward extension 
to 10 degrees.  Flexion on the right was to 10 degrees and to 
13 degrees on the left.  Rotation was to 15 degrees.  Passive 
ROM was to flexion of 45 degrees with complaints of pain.  
Extension was to 15 degrees with lateral flexion bilaterally 
of 20 degrees.  The examiner opined that DDD and IDS were 
related to the service-connected back disability.  

A VA peripheral nerves examination was conducted in May 2000.  
The veteran reported pain that radiated into the lower 
extremities as far as the ankles.  Neurological examination 
showed that reflexes were absent in the ankles.  There was 
decreased vibratory sensation in the feet.  He could toe walk 
and heel walk.  Strength was 5/5.  Active ROM was to forward 
flexion of 60 degrees with backward extension to 15 degrees.  
Flexion to the right was to 10 degrees and to 20 degrees on 
the left.  He resisted to go above active ROM due to low back 
pain.  The examiner noted that there was mild functional 
impairment and mild incoordination due to the veteran's 
guarding gait, but no apparent pain on short distance 
ambulation of fatigue.  On long distance ambulation above 100 
feet, there was apparent mild antalgic gait on the left, but 
no additional loss of ROM due to repeated use or flare-up.  
The examiner noted that magnetic resonance imaging (MRI) scan 
showed no evidence of disc herniation as previously reported.  
There was spondylosis with five functional lumbar vertebra 
and some evidence of DDD and mild canal stenosis.  

Additional VA examination was conducted in April 2002.  The 
appellant's gait was antalgic on the left.  There was some 
tenderness over the mid low back with palpation over the 
posterior spinous processes.  Forward flexion was to 65 
degrees, extension was to 20 degrees, and side bending was to 
25 degrees.  Motor examination of the lower extremities was 4 
to 4+/5.  There was negative straight leg raise.  The 
examiner noted that clinical exam showed no evidence of 
weakened movements, fatigability, or incoordination.  In 
regard to additional ROM in the lumbar spine, it lacked the 
last 25 degrees of forward flexion.  

VA examination in May 2002 showed that on formal neurologic 
examination there was no evidence of lumbar radiculopathy.  
Deep tendon reflexes were 1+ at the knee, trace at the 
ankles, and plantar responses were flexor.  There was no 
focal decrease in pin at any level, nor was there any loss of 
strength.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010.  38 U.S.C.A. § 4.71a, 
DC 5003 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2001).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joints groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not e combined 
with ratings based on limitation of motion.  Id.  

DC 5292 provides that severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  Moderate 
limitation warrants a 20 percent rating and slight limitation 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2001).  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

DC 5289 provides that ankylosis of the lumbar spine, 
unfavorable, warrants a 50 percent evaluation.  Favorable 
ankylosis warrants a 40 percent evaluation.  

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Normal or complete ranges of motion associated with the 
lumbar spine are flexion forward to 95 degrees, extension 
backwards to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  VA Physician's Guide to Disability 
Evaluation Examinations, § 2.23 on p.2-10 (Paul M. Selfon, 
M.D., Editor-in-Chief).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several DCs; the critical element in permitting the 
assignment of several ratings under various DCs is that none 
of the symptomatology for any one the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO&IC, through its issuance of its rating 
decisions, statement of the case, supplemental statements of 
the case, and associated correspondence, and more recently 
dated correspondence after the Board's 1999 remand of the 
case, has given the veteran notice of the information and 
evidence necessary to substantiate his claim.  That is, he 
was provided with notice of the regulations pertaining to an 
increased rating for the disability at issue, a rationale of 
the denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  


The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO&IC has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO&IC has in 
fact augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
1999 remand.  See Quartuccio v. Principi, No. 02-997 (U.S. 
Vet. App. June 19, 2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO&IC of his claim under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.




Increased Evaluation

The veteran's service-connected traumatic arthritis of the 
lumbar spine with sacralization of L5-S1 to include DDD and 
IDS is currently evaluated as 40 percent disabling under 38 
C.F.R. § 4.71a, DCs 5010-5293.  DC accounts for the arthritis 
present in the lumbar spine.  Under the latter code, to 
warrant a rating in excess of 40 percent, the veteran would 
have to show pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristics pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological finding appropriate to site of the diseased disc 
with little intermittent relief.  

What was shown at the recent neurologic evaluation in 2002 
was that there was no evidence of lumbar radiculopathy.  Deep 
tendon reflexes were 1+ at the knee, trace at the ankles, and 
plantar responses were flexor.  There was no focal decrease 
in pin at any level, nor was there any loss of strength.  
Clearly, the symptoms that would warrant an increased rating 
under this code are not demonstrated.  It is the Board's 
determination that the veteran's current back disability is 
best represented by a 40 percent rating which contemplates 
IDS that is severe with recurring attacks and with 
intermittent relief.  38 C.F.R. § 4.71, DC 5293.  

It is noted that the veteran has previously received his 40 
percent evaluation pursuant to DC 5292 regarding limitation 
of motion.  The record reflects that he has continuously 
complained of pain on motion and with prolonged standing and 
walking.  Examiners have specifically noted painful motion, 
but it is noted that ROM at the time the most recent 
examination had improved over the findings made in 2000 and 
severe limitation is no longer demonstrated.  In addition to 
the previously diagnosed arthritis with sacralization of L5-
S1, the veteran's service-connected disorder was 
recharacterized to include DDD and IDS.  Therefore, the Board 
finds that the veteran is properly evaluated as 40 percent 
disabled, which is the maximum evaluation allowable under DC 
5292.

The Board has considered whether the veteran would be more 
adequately evaluated under any other DC for his lumbar spine.  
The medical evidence of record does not indicate, and the 
veteran does not appear to contend, that he fractured his 
lumbar spine in service.  Therefore, evaluation of the lumbar 
spine pursuant to DC 5285 (Vertebra, fracture of, residuals) 
would be improper.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Inasmuch as the veteran does not appear to contend, and the 
medical evidence does not suggest, that his lumbar spine is 
ankylosed, he would not be properly evaluated under DCs 5286, 
5289 (rating bony fixation or ankylosis of the lumbar spine).

Under DC 5295 (Lumbosacral strain), severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwait's sign; marked limitation of forward 
bending in standing position; loss of lateral motion with 
osteo-arthritic changes or narrowing or irregularity of joint 
space; or some of the above with abnormal mobility on forced 
motion is assigned a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position is 
assigned 20 percent; the disorder with characteristic pain on 
motion is assigned 10 percent; and, with slight subjective 
symptoms only, is noncompensable.

Thus, although the veteran does suffer significant limitation 
of motion on forward bending, limitation of lateral motion 
with osteoarthritic changes and some abnormal mobility, 
including limping with an antalgic gait, the maximum 
evaluation he could receive under DC 5295 would be 40 
percent.

As mentioned above, under 38 C.F.R. § 4.14, the evaluation of 
the same manifestations resulting from a service-connected 
disability under different diagnoses is to be avoided.  In 
VAOPGCPREC 36-97, the VA General Counsel concluded that DC 
5293 involves limitation of range of motion.  

According to that opinion, a veteran may not be rated under 
DC 5293 for IDS based upon limitation of motion, and also 
rated under DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  Therefore, in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the DC which produces the higher rating, if that DC 
better reflects the extent of the veteran's disability.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is most adequately evaluated as 40 
percent disabled pursuant to DC 5293, and that a higher 
rating under that code is not warranted.

The Board recognizes that the CAVC, in , DeLuca, supra, held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002).

In DeLuca, the CAVC held that 38 C.F.R. §§ 4.40 and 4.45 were 
not subsumed into the DC under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the DCs.  
DeLuca, 8 Vet. App. at 206.  It is noted, here, however, that 
the examiner found no clinical evidence of weakened 
movements, fatigability, or incoordination upon examination 
in April 2002.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban, supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medial evidence does not demonstrate that the veteran suffers 
from a separate neurological disability distinct from his 
DDD.  
Examinations have shown that lumbar neuropathy is not 
present, nor have any separate neurological findings or 
disability not already contemplated under DC 5293 been 
identified.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the DCs 
pertinent to rating neurological disorders.  See Bierman, 6 
Vet. App. At 129-132.


Final Considerations

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO&IC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the Board notes that 
the RO&IC provided and discussed the criteria for assignment 
of extraschedular evaluation for the low back disability at 
issue for which an increased evaluation is sought by the 
veteran on appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the low back disability at issue for which an 
increased evaluation is  sought on appeal.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his low back 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Reasonable Doubt

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to a rating in excess of 40 percent for arthritis 
of the low back with sacralization of L5-S1, DDD, and IDS is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

